THE COURT.
The preliminary statement made in Hamilton A. Bauer et al. v. Lily M. Bauer et al., ante, p. 267 [256 Pac. 820], is applicable in all respects to the instant case. We therefore adopt the decision formerly ren*772dered. in this case, which was vacated upon the order granting the petition for rehearing, as our decision in the instant case. It follows:
“This is an action on behalf of certain heirs and legatees of Emile Bauer, deceased, to recover to his estate certain stock of the Union Oil Company and Union Oil Associates which the plaintiffs allege was procured by Lily M. Bauer, one of the defendants, from Emile Bauer in his lifetime by fraud and undue influence. This case is identical in principle with the ease of Hamilton A. Bauer et al. v. Lily M. Bauer et al., ante, p. 267 [256 Pac. 820]. On the authority of that case, therefore, the judgment in this ease is affirmed.”